DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/22 has been entered.

Response to Arguments
Applicant's arguments filed 05/31/22 have been fully considered but they are not persuasive. 
On pages 6-7 Applicant argues amendments overcome drawing objections, claim objections, and 112 rejections.
The Examiner respectfully agrees and withdraws all of the above.
On pages 8-9 regarding prior art rejections, Applicant argues amendments overcome the rejection of record, since the members 12 and 22 of Soss aren’t connected to a linear motion member as claim 1 now requires (“said connecting rod having one end rotationally connected to the linear motion member”), since they are both connected to a shaft 90 and thus don’t move in a linear direction. Applicant agrees piston 84 of Soss moves linearly, but the members 12 and 22 aren’t connected to the piston 84. Applicant argues further that the combination of references also fails to teach “the crank mechanism comprises a rotation shaft, a connecting rod, and an arm member” since the shaft 90 of Soss does not move linearly. Accordingly, the mechanism of Soss can’t correspond to the “crank mechanism”.
The Examiner respectfully disagrees. Soss teaches a configuration which converts linear motion (e.g. up and down motion which is achieved by their piston 84) which induces longitudinal movement of pylon 88), into rotational motion of the upper platform which functions as a knee. There isn’t any requirement for Soss to have members 12 and 22 to “move in one direction” as Applicant presents in arguments. This doesn’t track with the rejection of record, which simply presents a linkage which instructs how linear motion of one element (e.g. piston of Soss 84 or the driven section 345 of Kim) into a bending, rotational motion which is required to turn the upper knee of the Combination. Arguments regarding members 12 and 22 as being unconnected from the piston 84 are likewise unclear, since the mutual coupling of every part of the leg of Soss is what enables the conversion of the linear to rotational motion. Arguments regarding shaft 90 not moving linearly are equally unclear, since the rejection of record does not rely on the shaft 90 needing to be moved linearly. The Examiner reiterates the purpose of Soss is to teach linkage mechanisms as being well-known for converting linear motion of one part of a leg to rotational motion of another part. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 states “the elastic member is coupled to the driven member and the linear motion member such that the linear motion member is elastically moved by way of the elastic member in at least one direction by movement of the driven member”.  However, the specification does not state that the elastic member is coupled to the driven member, but rather states the exact opposite: that the elastic member is arranged between the driven member and linear motion member, and that the (springs of the) elastic member are arranged between the (first contact section 231 of the) linear motion member 23 and the driven member 21 but in a state of not being fixed to these members. See [0024]. Accordingly, the claim has new matter for stating that the elastic member is coupled to the driven member and linear motion member, as there is no support for this in the originally filed claims.
Further, there is no support in the originally filed specification for “said connection rod having one end rotationally connected to the linear motion member to move against the rotation shaft”. This isn’t discussed or mentioned in the specification at any location, and appears to be new matter.
Remaining claims are rejected for depending on a claim with new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for claiming “the elastic member is coupled to the driven member and the linear motion member such that the linear motion member is elastically moved by way of the elastic member in at least one direction by movement of the driven member”.  However, the specification does not state that the elastic member is coupled to the driven member, but rather states the exact opposite: that the elastic member is arranged between the driven member and linear motion member, and that the (springs of the) elastic member are arranged between the (first contact section 231 of the) linear motion member 23 and the driven member 21 but in a state of not being fixed to these members. See [0024]. 
This part of the claim is accordingly unclear, since it could be interpreted both as having the elastic member coupled to the driven member (e.g. functionally)…”so that the linear motion member is elastically moved by way of the elastic member in at least one direction by movement of the driven member” (in other words, the two are coupled only in function, so that they move at the same time), or by interpreted as indicating the two parts are actually coupled together (which is unsupported by the specification – see 112a rejection above). 
Since the Applicant previously had the exact wording from the specification in the previous set of claims filed 02/17/22, and purposely changed this in presently pending claims, the intention of Applicant is unclear and cannot be determined. Clarification is accordingly required. However, for the purposes of examination over prior art the Examiner will interpret this in the broadest reasonable way, which would be that the elements are coupled functionally.
Further, the claim is unclear for claiming “said connecting rod having one end rotationally connected to the linear motion member to move against the rotation shaft”, but it isn’t clear what this means. To move “against” indicates an “opposition” or “contrasting” movement, but the configuration of the crank mechanism 3 doesn’t support this type of interpretation. Figure 15 for example, shows the connecting rod 31 having an end connected to a linear motion rod 233 of the linear motion member, but the rotation shaft 33 is directly connected to a like-element as 31, meaning their movement is linked together, as opposed to being “against” one another. It is accordingly unclear whether this not the intended meaning behind Applicant’s wording of “to move against”. However, since the specification doesn’t contain the phrase nor hint at what it might mean, the Examiner is unable to determine what this means.
Remaining claims are rejected for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the foreign translation of Kim et al. (KR 10-2008-0075465), provided by Applicant in the IDS, hereinafter known as Kim in view of Kuiken et al. (US 20160158029 A1) hereinafter known as Kuiken, further in view of Soss et al. (US 6673117 B1) hereinafter known as Soss.
Regarding claim 1 Kim discloses a joint (page 1 paragraph 1 “active ankle foot orthosis”) comprising a drive section (Figure 4 item 320/340 together), a series elastic mechanism (Figure 4 items 345/365/350/355 together), and a crank mechanism (Figure 4 item 360), wherein:
the series elastic mechanism comprises a driven member (Figure 4 item 345), an elastic member (Figure 4 items 365), and a linear motion member (Figure 4 items 350/355);
wherein the driven member is coupled to the drive section to move in a linear direction when driven by the drive section (This is stated as a “functional limitation” of the “drive section”. The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Kim discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. For example, see the bottom of page 6 “The driving unit 300 includes a series elastic actuator 310 and drives the continuous elastic actuator 310 according to a control signal of the motor of the motor control unit 240 to adjust the ankle angle of the legless orthosis.”; see also the bottom of page 7 “The spring metal plates 350 and 355 are connected to the plunger 375 and the end of the plunger 375 is connected to a connection ring 380 which is used to connect with the ancillary. The bushing 335 is included in the three metal plates 350, 345, and 355, that is, the two spring metal plates 350 and 355 and the one ball nut metal plate 345 that are in contact with the guide rail 330, Is smoothly converted into linear motion by the ball screw (340) and the ball nut (360).”);
the elastic member is (functionally) coupled to the driven member and the linear motion member such that the linear motion member is configured to elastically move by way of the elastic member in at least one direction by movement of the driven member (This is likewise stated as a “functional limitation” of the linear motion member (see explanation above), which the linear motion member (350/355) is understood capable of performing. Figure 4 shows elastic member (365) being located between and coupled at the least functionally, to the driven member (345) and the linear motion member (350/355)). See, for example Figure 4 along with the bottom of page 7 “The spring metal plates 350 and 355 are connected to the plunger 375 and the end of the plunger 375 is connected to a connection ring 380 which is used to connect with the ancillary. The bushing 335 is included in the three metal plates 350, 345, and 355, that is, the two spring metal plates 350 and 355 and the one ball nut metal plate 345 that are in contact with the guide rail 330, Is smoothly converted into linear motion by the ball screw (340) and the ball nut (360).”); and 
the crank mechanism to convert linear motion of the linear motion member to rotational motion (this is stated as a “functional limitation” of the crank mechanism (see the explanation in the rejection above) which Kim’s structure is understood capable of performing. See, for example the bottom of page 6: “The rotational movement of the motor of the continuous elastic actuator 310 is changed into a linear motion by a ball screw and a ball nut and the moving distance and the moving direction are changed according to the rotation amount and rotation direction of the motor, The joint angle of the leg orthosis is changed.”),
but is silent with regards to the joint being for the knee,
and the crank mechanism comprising rotation shaft, connecting rod and arm member which converts the linear motion to rotational motion. 
However, regarding claim 1 Kuiken teaches wherein motor powered joints can be applied within a knee joint (Figures 3-7 item 30). Kim and Kuiken are involved in the same field of endeavor, namely lower limb joints. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the joint of Kim so that it is a knee joint, such as is disclosed by Kuiken, since knee joints are a well-known joint which a patient might have need in assisting with an augmentation prosthetic/orthotic device. Technologies useful in helping one joint involved in walking are very similar, and understandably applicable in similar ways to another joint involved in walking. 
Further, regarding claim 1 Soss teaches a crank mechanism comprising a rotation shaft (Figure 9 item 20), a connecting rod (Figure 9 shows two rods connecting the arm member 16 to the remainder of the leg), and an arm member (Figure 9 item 16), 
wherein the connecting rod has one end rotationally connected to a linear motion member to “move against” the rotation shaft (Figure 9 shows rods both connecting to the remainder of the leg including control valve actuator 82 and piston 84 which translates vertical motion to the knee (Column 1 lines 42-45). As regards the “moving against” limitation, the Examiner understands that inasmuch as Applicant’s connecting rod and rotation shaft “move against” one another, Soss’s likewise move in a similar manner.) and the other end rotationally connected to the arm member (Figure 9) such that the arm member can swing about the rotation shaft in accordance with movement of the connecting rod (this is stated as a “functional limitation” of the arm member (see explanation above). See also the Abstract. and Column 1 lines 42-45). 
Kim and Soss are involved in the same field of endeavor, namely prosthetic legs. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the joint of the Kim Kuiken Combination so that the crank mechanism comprised a rotation shaft, rod, and arm member as is taught by Soss in order to adequately translate the motion from the actuator to the knee joint. The Examiner notes that Kim’s ankle joint requires a different mechanism of transfer of linear motion to the ankle joint than the Combination’s transfer to a knee joint. A linkage with an arm connected at a rotation point is a very basic type of linkage within a knee for transferring forces (see, for example any document classified within A61F 2/644). The person of ordinary skill would have found it obvious to utilize any linkage within the crank mechanism which would adequately transfer the forces to the knee of the Combination, since the simple substitution of one known element for another to obtain predictable results constitutes a prima facie case of obviousness according to the MPEP (see MPEP 2143(I)(B)). The Examiner further notes that, while Kim has already identified their crank mechanism as desirably transferring linear motion into rotational motion (see rejection above), the linkage of Soss (and in particular the Kim Kuiken Soss Combination) is capable of both transferring rotational movement to the knee into linear movement on a piston as is taught by Soss but also to convert linear movement from an actuator (e.g. as is taught by Kim) into rotational movement of the knee within the Combination, since a linkage is nothing but a connection between two parts.
Regarding claim 2 the Kim Kuiken Soss Combination teaches the joint of claim 1 substantially as is claimed,
wherein Kim further discloses the crank mechanism is configured to cause rotational movement of the upper section in forward and backward directions (this is stated as a “functional limitation” of the crank mechanism of Kim, and/or the Kim Kuiken Soss Combination (see the explanation in the rejection above) which the Combination’s structure is understood capable of performing. See, for example Kim’s bottom of page 6: “The rotational movement of the motor of the continuous elastic actuator 310 is changed into a linear motion by a ball screw and a ball nut and the moving distance and the moving direction are changed according to the rotation amount and rotation direction of the motor, The joint angle of the leg orthosis is changed.” and the middle of page 4 “The angle of the ankle joint is controlled by changing the length of the driving part according to the detected walking cycle, and the ankle joint is controlled using the pneumatic artificial muscle.”, See also Soss Column 1 lines 42-45;
and wherein Kuiken further teaches the knee joint further comprises an upper connection section for connecting a socket and the knee joint (This is stated as an “intended use” of the upper connection section. The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The Examiner understands Figure 14c item 4110 as being capable of that recited intended use).
Regarding claim 3 the Kim Kuiken Soss Combination teaches the joint of claim 1 substantially as is claimed,
wherein Kim further discloses a frame (Figure 4 item 327);
wherein the linear motion member is capable of the movement in at least one direction with respect to the frame (see the explanation in the rejection to claim 1 above).
Regarding claim 4 the Kim Kuiken Soss Combination teaches the joint of claim 1 substantially as is claimed,
wherein Kim further discloses a frame (Figure 4 item 327);
wherein a rotational shaft of the crank mechanism is supported by the frame (Figure 4 item 360 shows the crank mechanism which is connected/supported by the frame 327) (see also Soss which shows the rotational shaft of the crank mechanism 20 which is supported on the leg by a frame 88).
Regarding claim 6 the Kim Kuiken Soss Combination teaches the joint of claim 1 substantially as is claimed,
wherein Kim further discloses the linear motion member comprises a first contact section (Figure 4 item 350) and a second contact section that are arranged facing each other, either side of the driven member (Figure 4 item 355);
the elastic member comprises a first spring and a second spring (Figure 4 items 365 show four springs);
the first spring is arranged between the first contact section and the driven member (Figure 4); and 
the second spring is arranged between the second contact section and the driven member (Figure 4).
Regarding claim 8 the Kim Kuiken Soss Combination teaches a prosthetic leg with the joint of claim 1 (see the rejection/explanation/obviousness statement in the rejection to claim 1 above).
Regarding claim 9 the Kim Kuiken Soss Combination teaches the joint of claim 1 substantially as is claimed,
wherein Kim further discloses the linear motion member comprises a first contact section (Figure 4 item 350) a second contact section (Figure 4 item 355), and linear motion rods (Figure 4 item 325, 330), wherein the first and second contact sections are arranged facing each other on either side of the driven member (Figure 4);
wherein the first and second contact sections are linked by struts and bottom ends of the linear motion rods and upper ends of the struts are connected as integrated components (See Kim pages 6-7: The driving unit 300 includes a series elastic actuator 310 and drives the continuous elastic actuator 310 according to a control signal of the motor of the motor control unit 240 to adjust the ankle angle of the legless orthosis . The rotational movement of the motor of the continuous elastic actuator 310 is changed into a linear motion by a ball screw and a ball nut and the moving distance and the moving direction are changed according to the rotation amount and rotation direction of the motor.
The driving unit 300 includes a motor 320, a coupling 325, two spring retainings 350 and 355, a ball nut flange 345, Four end mills 370, four spring springs 365, six bushings 335, one ball screw 340 and a ball nut 340.  Two guide rails 330, two plungers 375, and a linking ring 380 for use in connection with the brace. The driving unit 300 includes a drivetrain 302 and an output carriage 301 and the fixing unit 301 is connected to the moving unit 302 by a compression spring. A motor 320 is attached to the ball screw 340 through a coupling 325. The ball screw 340 is connected to a ball nut metal plate 345 including a ball nut 360, The other end of the compression spring 365 is attached to the spring metal plates 350 and 355. The spring metal plates 350 and 355 are connected to the plunger 375 and the end of the plunger 375 is connected to a connection ring 380 which is used to connect with the ancillary. The bushing 335 is included in the three metal plates 350, 345, and 355, that is, the two spring metal plates 350 and 355 and the one ball nut metal plate 345 that are in contact with the guide rail 330, Is smoothly converted into linear motion by the ball screw (340) and the ball nut (360)). 
Notably, the disclosure of Kim indicates that the first and second contacts sections (350, 355) extend back and forth in a linear motion as they are connected to plungers 375 and guide rails 330, 335. While it is unclear from the disclosure of Kim whether or not the plungers extend through the contacts 350/355 or whether the rails extend through the contacts, the disclosure of Kim makes it clear that the two are connected in a manner such that one extends through the contacts 350/355 in order to translate the motion from the motor 320 towards the joint on the other end. Whichever of these extends through the contacts is understood to be the “struts” integrally connected to either the rails 330/335 or plungers 375. 
As regards which extends through to perform the function (e.g. the claim’s requirement for the struts being integral with the linear motion rods), either one is considered obvious to the person of ordinary skill in the art. Since there are only two choices to choose from, and MPEP 2143(I)(E) indicates that it is “obvious to try” either configuration when choosing from a finite number (2) of identified solutions to yield a reasonable expectation of success. Accordingly, the struts being integral components with the linear motion rods would have been obvious to one of ordinary skill in the art at the time the invention was filed.
Regarding claim 10 the Kim Kuiken Soss Combination teaches the joint of claim 1 substantially as is claimed,
wherein Kim further discloses movement of the driven member is impeded by resistance force of the drive section when a foot section is landing so that the elastic member accumulates elastic deformation energy for moving the linear motion member to extend the knee joint (Page 6: “In addition, a compression spring is inserted into the driving unit 300 to mitigate backlash caused by the motor and impact generated when walking.” Page 7: “The driving unit 300 includes a motor 320, a coupling 325, two spring retainings 350 and 355, a ball nut flange 345, Four end mills 370, four spring springs 365, six bushings 335, one ball screw 340 and a ball nut 340.”; “The driving unit 300 includes a drivetrain 302 and an output carriage 301 and the fixing unit 301 is connected to the moving unit 302 by a compression spring.”, “The ball screw 340 is connected to a ball nut metal plate 345 including a ball nut 360, The other end of the compression spring 365 is attached to the spring metal plates 350 and 355”; “The compression spring 365 relaxes the backlash caused by the motor and the shock generated during the walk”. The Examiner understands this to mean that the compression spring of the driving unit prevents backlash, which in the context of a spring is understood to inherently relate to its resistance to deformation and elastic storage of energy. Alternately, the Examiner understands that a person of ordinary skill in the art, when reading the disclosure of Kim and in relation to their drawings and description would understand or find it obvious that movement of the driven member is impeded by resistance force of the drive section when a foot section is landing (“walking” of Kim) so that the elastic member accumulates elastic deformation energy for moving the linear motion member to extend the knee joint based on Kim’s disclosure and figures).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Kuiken, and Soss as is applied above in view of Balboni et al. (US 20110098828 A1), hereinafter known as Balboni.
Regarding claim 5 the Kim Kuiken Soss Combination teaches the joint of claim 1 substantially as is claimed,
wherein Kim further discloses the drive section comprises a motor (Figure 4 item 320) and a ball screw (Figure 4 item 340),
the motor is configured to cause rotation of the ball screw in forward and backward directions (Bottom of page 6 “The rotational movement of the motor of the continuous elastic actuator 310 is changed into a linear motion by a ball screw and a ball nut and the moving distance and the moving direction are changed according to the rotation amount and rotation direction of the motor, The joint angle of the leg orthosis is changed.”), and 
the driven member is configured to move linearly in response to rotation of the ball screw (This is stated as a “functional limitation” of the driven member, which the driven member of Kim is understood capable of meeting. See, for example the bottom of page 6: “The rotational movement of the motor of the continuous elastic actuator 310 is changed into a linear motion by a ball screw and a ball nut and the moving distance and the moving direction are changed according to the rotation amount and rotation direction of the motor, The joint angle of the leg orthosis is changed.” The Examiner points out the rotation of the ball screw is an inherent property of how a ball screw functions),
but is silent with regards to there being a transmission.
However, regarding claim 5 Balboni teaches a prosthetic joint which includes a transmission which transmits force from a motor ([0096]). Kim and Balboni are involved in the same field of endeavor, namely joints. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the join of the Kim Kuiken Soss Combination by having a transmission between the motor and the ball screw such as is taught by Balboni in order to ensure the speed/force of the motor can be adjusted by the transmission so that it is an appropriate amount of force/power for the purpose of the joint. Transmission gearings are exceptionally well-known in the art.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in,  Kuiken, and Soss as is applied above in view of Horst et al. (US 20150374573 A1) hereinafter known as Horst.
Regarding claim 7 the Kim Kuiken Soss Combination teaches the joint of claim 1 substantially as is claimed,
but is silent with regards to a reduction ratio of the crank mechanism.
However, regarding claim 7 Horst teaches a knee joint which includes a reduction ratio which is configured to change in accordance with rotation angle for the rotational motion ([0111]). Kim and Horst are involved in the same field of endeavor, namely walking assistive lower leg joint devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the joint of the Kim Kuiken Soss Combination to include a reduction ratio which depends on the angle of the joint such as is taught by Horst in order to allow the knee of the Combination function closely to a natural knee, providing more power and torque when required, and using less power/torque at parts of the gait cycle when it isn’t necessary. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in,  Kuiken, and Soss as is applied above in view of Herr et al. (US 20100312363 A1) hereinafter known as Herr.
Regarding claim 11 the Kim Kuiken Soss Combination teaches the joint of claim 10 substantially as is claimed,
wherein Kim further discloses a spring force and an initial position of the elastic member are set to provide a knee angle of the knee joint (see Kim pages 6-7 regarding how the springs and motor work to provide the knee angle),
but is silent with regards to this angle being around 20 degrees while the foot is landing.
However, regarding claim 11 Herr teaches that the natural angle of the knee is about 20 degrees when during heel-down (when a foot section is landing) (Figure 1a; heel strike at item 105; about a 20 degree angle). Kim and Herr are involved in the same field of endeavor, namely the gait of the lower leg. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the joint of the Kim Kuiken Soss Combination so that the angle of the knee is about 20 degrees while the foot is landing such as is taught by Herr since this is the natural angle a knee is at the beginning of heel-strike during a walking gait cycle. The mimicry of natural angles, among other things, is well-understood to create a natural-looking gait, natural-feeling gait for the user, and to conserve energy overall. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/           Primary Examiner, Art Unit 3774                                                                                                                                                                                             07/19/22